oe OOP beten Ly she BO ae id! G4 030120 AgBe 1ofl

 

AFFIDAVIT OF SERVICE File No.:
UNITED STATES DISTRICT COURT index Number: 20-cv-6219
WESTERN DISTRICT OF NEW YORK Date Filed: 04/07/2020
Deborah Laufer
t4
, | vs Plaintift(s)/Petitioner(s)

Living The Dream Wellness Retreats LLC

Defendant(s)/Respondent(s)

 

State of New York, County of Steuben, SS.: ; ;
The undersigned being duly sworn deposes and says: that deponent is not a party to this action, is over 18 years of age and
resides in the State of New York. That on the following date: 04/20/2020 , at the following time: 2:17 PM ,

at c/o Vinehurst Inn and Suites 7988 NY 54, Hammondsport, NY 14840 deponent served the within
Summons in a Civil Action; Complaint (Injunctive Relief and Damages Demanded)

 

[X] Papers so served were properly endorsed with the Index Number and date of filing. [1 Served at principal dwelling place,

Upon:_Living The Dream Wellness Retreats LLC

 

 

Cindividual —_ By delivering a true copy thereof to said reciplent personally; deponent knew the person so served to be the individual described therein.

 

[Responsible By delivering to and leaving with :

Rolatl Ip
merece a true copy thereof, a person of suitable age and discretion. Said premises being the defendant / respondent's amin

[ ] dwelling place [ ]placeofbusiness/employment [ ] last known address within the State. [ ] usual place of abode
(Mall See affidavit of mailing

[xjCorporation By delivering to and leaving with lon Tinta, Owner said Individual to be Authorized Agent
LLG/LLP who specifically stated he/she was authorized to accept service on benalt of the Corporation/GovernmentAgency/Entity.

CAffixing By affixing a true copy thereof to the door, being the defendant/respondent's [ J]dwellingplace [ ]place of business/employmént
To Door [ ] last known address within the State. [ ] usual place of abode

[_]Previous Deponent previously attempted to serve the above named defendant/respondent on:

 

 

 

 

 

 

 

Attempts =} at 3) at 5) at
2). at 4) at, 6) at
Description Sex: Male Color of skin: Light br Color of hair: Gray , Age: 62 Height: 5 ft 9 in
of Recipient weight: 185 Other Features: 7
mene advanced payment was made:
'l asked the person spoken to whether the defendant/respondent was In active military service and received a negative reply. The person
CMilltary spoken with wore ordinary civilian clothes and no military uniform. The source of my information and the grounds of my belief are the
Service conversations and observations defendant/respondent narrated above. Upon information and belief, | aver that the recipient is not in
military service.
(other
worn to befofe me 22,\e2 Vl Zd-
©" NOTARY PUBLIC Andrew Falco
Rita Hoover
Notary Public # 01HO6069614 PROCESS SERVER LICENSE #

Steuben County State of New York

Commission Expires Mar 11,2022 Work Order # 1510057

Esquire Process Service, LLC, PO Box 337, Lackawanna, NY 14218
A2NNRA
